Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claims 16-35, Claim 16 recites “. . . comprises at least one pair of layers constituted of adjacent first and second layers and a minimum of three layers, said first layer being an inorganic silica layer obtained by evaporation and deposition of silicon oxide, and the second layer being a silicon-based organic-inorganic layer obtained by deposition of an organosilicon compound or a mixture of organosilicon compounds under ionic or plasma assistance . . .”  This recitation is unclear and indefinite because with at least one pair of layers there could be multiple pairs of layers constituted by adjacent first and second layers, however there is a minimum of three layers.  Are the three layers three pairs of layers of the first and second layers or is the minimum the only odd number of layers while the rest of the at least one pair of layers of the first and second layers are an even number of layers for the first and second 
Claim 22 recites “. . . the physical thickness of the first and second layers of the pair of layers is of 5 nm or more.”  This recitation is unclear and indefinite regarding how the thickness of the first and second layers of the pair of layers can be “or more” to infinity when the coating is a “nanolaminate” so in the nanometer range.  
Claims 32 and 35 enclose abbreviations within parentheses when the complete term is also used which causes confusion whether the language is optional.  Therefore, it is advised that the parentheses are removed and the abbreviations be set off by commas or wording “hereinafter referred to as”.  Also for Claim 35 the recitation “low refractive index and high refractive index are relative terms with “low” and “high” whether this is relative to each other or some different standard.  The terms "low" and “high” as relative terms render the claim indefinite.  The terms re not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  
Claims 16-35 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2004/0125945, West et al (hereinafter “West”) in view of the article entitled “Localised Plasma Deposition of Organosilicon Layers on Polymer Substrates”, Mirjam Theelen et al. Surface & Coatings Technology 211, 9–13, (2012) (hereinafter “Theelen”) further in view of the article entitled “Plasma-enhanced chemical vapor deposition synthesis of silica-silicone nanolaminates using a single precursor”, Rakhi P. Patel et al., J. Vac. Sci. Technol. A 29, 021012-1-7 (2011), (hereinafter “Patel”).   
Regarding Claims 16-32 and 34-35, West discloses in the entire document particularly in the abstract and at ¶s 0002-0004, 0034-0045 and 0061-0098 ¶0124-0149 and examples and claims optical articles having superior abrasion resistant properties comprising an abrasion resistant coating, the abrasion resistant coating containing a first inorganic layer at a thickness of 10 to 30 nm. deposited by a vacuum coater, where the first inorganic layer of SiO2 (corresponding to a third layer for the pending claims) is in direct contact with an abrasion resistant coating; and a second inorganic layer obtained by vacuum evaporation of SiO2 and/or SiOx, at a thickness of 70 to 150 nm. (corresponding to the first layer in a nanometer range of the pending claims including Claim 17); and a hydrophilic or hydrophobic layer obtained from an organosilane compound having a thickness from 1 to 15 nm (See ¶ 0041 (corresponding to the second layer in the nanometer range for the pending claims) and in direct contact with the second inorganic layer.  The silane compound of the hydrophilic or hydrophobic layer preferably has a formula of I’:  R1YmSi(S)3-m, wherein Y groups, identical or different, are organic monovalent groups linked to the silicium by a carbon atom, X groups, identical or different, are hydrolysable groups; R1 is a group comprising a polyoxyalkylene function, m is an integer equal to 0, 1 or 2.  Preferably m=0 as shown from ¶s 0136-0148.  From ¶s 0153-0158 an antifouling hydrophobic coat include those which reduce surface energy of the article to less than 20 mJ/m2.  Hydrophobic surface claims 19-21 as layers up to numbers over 3 as including 3 layers.  Also given the thickness of the corresponding first layer of 70 to 150 nm and the corresponding second layer of 1 to 15 nm, the total of from 71 to 165 nm in a nanometer range reads on a nanolaminate.  Such a range of 71 to 165 nm at least overlaps that for a nanolaminate and reads on pending Claim 22 and in accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  
However West does not expressly disclose having a single main precursor to have either hydrophobic or hydrophilic layer for ease of processing.  
Theelen directed to organosilicon coatings with good optical and mechanical properties as is West discloses in the abstract and “Conclusions” section 4 that organosilicon coatings provide good optical and mechanical properties and are excellent candidates for the modification of the surface energy of polymers. These coatings can be deposited by plasma polymerization of hexamethyldisiloxane (HMDSO) under atmospheric pressure and at room 2, the afore-described range of surface energy can be between 20 and 75 mJ/m2.  From the first 4 lines of he left column of page 10, Theelen divulges that of in-line processing capability an atmospheric pressure process with local hydrophilic and hydrophobic coatings would be more attractive.  From § 3.1 the films deposited with the full plate DBD reactor yielded contact angles with water on COC and PS of approximately 110° (hydrophobic) and 5° (hydrophilic). The surface energy also changed greatly, from 40 mN/m to respectively 20 mN/m (hydrophobic) and over 75 mN/m (hydrophilic).  From § 4 patterned hydrophobic and hydrophilic layers were deposited on polymer substrates by means of a plasma polymerization treatment of HMDSO at atmospheric pressure in a di-electric barrier discharge reactor. Patterning was obtained by masking of the substrates, followed by full area deposition of hydrophobic or hydrophilic thin films.  FTIR analyses showed that the first consist of SiOxCyHz with a PDMS like chemical structure and the second of SiOx with a low carbon content. 
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a 2 for the purpose of a hydrophobic layer of nanometer thickness and with anti-fouling properties.  Similarly Theelen provides a hydrophobic film from HMDSO for a hydrophobic layer with nanometer thickness a surface free energy 2 at the range of antifouling property that depending on processing can have the purpose of a hydrophilic property for ease in processing.  Given the similarity of purpose the HMDSO can be substituted for or combined with the hydrophilic silane or hydrophobic silane-based or silicone compounds of West for more attractive processing {reading on Claims 32 and 34}.     
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from West an abrasion resistant optical article where the optical article has a multilayered three nanometer layered coating of a first and second SiO2 layer, the second SiO2 layer with a thickness in the range of 70 to 300 nm (corresponding to a first layer  of the pending claims) directly contacting a hydrophilic or hydrophobic layer both with silane and the latter also can have siloxane with the layer having a thickness of 1 to 15 nm (corresponding to a second layer of the pending claims of nanometer scale), where from Theelen the hydrophilic and hydrophobic layers of West can both be HMDSO processed motivated to have an attractive atmospheric pressure process where the hydrophobic layer can have lower surface energy for antifouling possibilities as for pending Claims 16-35.  Furthermore the combination of Theelen and West has a reasonable expectation of success because both are directed to silicon materials for hydrophilic and hydrophobic materials with optical and mechanical properties.  
However West as modified by Theelen does not expressly disclose the HMDSO for both SiO2 layer and for a hybrid silicone layer in a multilayered 
Patel directed to optical coatings as is West as modified in the abstract and at §s I, II, III, C, IV and Figures 1, 3, 5, 8 and 10, discloses plasma-enhanced chemical vapor deposition was used to deposit silica, silicone, and silica/silicone nanolaminates at room temperature using hexamethyldisiloxane (HMDSO).  The rate and composition of the individual constituents may be tuned by appropriate control of parameters including the O2/HMDSO ratio and rf power.  The organic content of silicone films was maximized at moderate plasma power, while carbon-free silica required high power and excess O2.  Transparent silica-silicone nanolaminates were formed on polymer substrates with varying composition. Digital control over nanolaminate structure and composition was demonstrated through transmission electron microscopy imaging and spectroscopic ellipsometry. The mechanical properties of the hybrid nanolaminates tend to be closer to that of silicone, which is advantageous for applications on flexible substrates.  
From §1 column on page 021012-1 multilayer barriers consisting of alternating inorganic and organic have been demonstrated to be an effective route for improvement over a single oxide layer would be a sufficient barrier, but in practice the performance is often compromised by pinholes and impurity flux scales with the defect density.  Hybrid organic/inorganic nanolaminates are also of great interest for variety of applications including optical coatings.  In hybrid nanolaminates the inorganic layer provides the desired functionality, while the pending claims 32 and 34) at the flow rate of 10 SCCM (SCCM denotes cubic centimeter per minute at STP) and maintaining the reactor pressure at 20 mTorr.  The effect of plasma power on silicone deposition was investigated over the range of 10–200 W.  For silica deposition, a 280 SCCM of an Ar/O2 mixture was added to the 10 SCCM of HMDSO. The individual flow rates of Ar and O2 were varied using electronic mass flow controller to study the effects of the O2 :HMDSO ratio while keeping the pressure fixed at 480 mTorr.  The plasma power was varied with the O2 :HMDSO ratio fixed at 28.  Nanolaminates were examined as a function of pending claims 24-26.  Additionally generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40° C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”)  Here for Claims 22-24 as shown in Figs. 1, 3 and 5 the value of refractive index can be optimized from the plasma power or deposition rate or flow rate and/or plasma power to be in the overlapping range of refractive index.  Furthermore because the instant specification is silent to unexpected results, the specific value of refractive index is not considered to confer patentability to the claims.  As refractive index is (are) a variable(s) that can be modified, among others, by adjusting the amounts of SiO2 and HMDSO 
From § C first column, page 021012-5 a series of micron thick nanolaminates was produced consisting of eight 125 nm dyads. Within a dyad the thickness of the silica layer was varied from 25 to 100 nm to study the effect of silica composition (overlapping the maximum physical thickness of 35 nm. for pending Claim 23).  In the second column of §C at page 021012-6 and Figure 8:  
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
   The nanolaminate in Fig. 8 consists of alternating layers of silica (50 nm) and silicone (75 nm) (Corresponding to at least two pairs of layer of pending Claim 18.  The nanolaminates are characterized by very sharp interfaces between the silicone and silica layer. It can be seen from TEM image that the individual layers are of constant thickness and reproducible. Furthermore, the interfaces are very smooth and well defined.  
From § C pages 021012-6 to 021012-7 The values of Young’s modulus and hardness of nanolaminate films, obtained from nanoindentation measurements are plotted in Fig. 10 as a function of percentage of silica composition.  Fig. 10: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
  The values of Young’s modulus and hardness for PECVD silica are found to be 33 +/-1.2 and 2.6 +/- 0.15 GPa, respectively, and those for the organic silicone film are 5.1+/- 0.2 and 0.22 +/- 0.01 GPa, respectively.  Silicone films generally have moduli values in the range of 2.5–12.2 GPa and hardness values between 0.13 and 1.7 GPa (reading on Claim 29).  The values obtained in this work are at the low end of Claim 31.     
Claims 27-28 and modulus of Claim 29 and hardness of Claim 30, because the instant specification is silent to unexpected results, the specific value of ratio, modulus and hardness are not considered to confer patentability to the claims.  As ratio, modulus and hardness are variables that can be modified, among others, by adjusting the amounts of SiO2 and HMDSO deposited as shown in Fig. 10 and the thickness of the third layer of SiO2 of West,  the precise values would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amounts of SiO2 and HMDSO deposited in the layers to obtain the desired refractive index (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
In the foregoing for overlapping values and ranges as set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.    
Regarding the wording in Claim 16 of “. . . said first layer being an inorganic silica layer obtained by evaporation and deposition of silicon oxide, and the second layer being a silicon-based organic-inorganic layer obtained by deposition of an organosilicon compound or a mixture of organosilicon 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from West as modified an abrasion resistant optical article where the optical article has a multilayered three 
Regarding Claim 33 West as modified is applied as to Claim 32 for disclosure of HMDSO as the organosilicon compound and Claim 33 as modifying an alternative member is optional.  In accordance with MPEP § 2103 the subject matter of a properly construed claim is defined by the terms that limit its scope.  It is this subject matter that must be examined.  As a general matter, the grammar and intended meaning of terms 
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787